COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-14-00551-CV
Style:                              Jeannie Lee
                                    v. Kin K. Lee
Date motion filed:                  June 16, 2014
Type of motion:                     Motion for Leave to Withdraw as Attorney of Record
Party filing motion:                Kimberly M.J. Sims and the law firm of Palter Stokley Sims Wright PLLC, counsel for
                                    appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Kimberly M.J. Sims and the law firm of Palter Stokley Sims Wright PLLC’s motion to withdraw as appellant’s
          counsel is granted. See TEX. R. APP. P. 6.5. Counsel Kimberly M.J. Sims is ordered to immediately notify the
          appellant in writing of all deadlines and settings of which counsel is aware and file a copy of the notice with the
          Clerk of this Court. See TEX. R. APP. P. 6.5(c). The appellate record remains due to be filed in this Court by July
          25, 2014. See TEX. R. APP. P. 34.1, 35.1.


Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________


Date: July 22, 2014




November 7, 2008 Revision